DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 4-7 have been amended, claim 3 has been cancelled and therefore claims 1, 2 and 4-7 are currently under consideration in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

	In claim 1, line 2, the amendment has replace “a liquid coolant piping cast inside” with -- a liquid coolant piping fixed inside--; however, while there is support for “cast inside” there is no support in the specification as originally filed for the newly introduced limitation calling for “fixed inside”. In particular, the scope of the new limitation is broader than what the specification provides coverage for or in other words, what the disclosure encompasses. Furthermore “fixed inside” can encompass all possible means or structures for incorporating the liquid coolant piping inside the stave cooler.
	In claim 1, lines 8-9, there is no support in the specification as originally filed for the new limitation calling for “according to a prior computer modelling of material stresses and thermal flows”.
	In claim 1, lines 10-13, there is no clear support in the specification as originally filed for the new limitation calling for “a thermally conductive area of interface between substantially all of the outside surface area of the liquid coolant piping fixed in contact internally with the stave cooler body”.
	In claim 2, lines 3-5, there is no clear support in the specification as originally filed for the new limitation calling for “stave cooler body is copper with an electrical conductivity having a minimum of 80% of International Annealed Copper Standard (IACS)”.
	In claim 4, there is no clear support in the specification as originally filed for the new limitation calling for “liquid coolant piping is comprised of steel coated with a debonding agent”.

Response to Arguments
Applicant’s arguments, filed 10/04/2020, with respect to the double patenting rejection in view of the copending application serial No. 16,290,922 and the 102(a)(1) rejection in view of MacRae (US 10,364,475) in the previous office action  have been fully considered and are persuasive; and therefore said rejections have been withdrawn from the instant Office action. However, upon further consideration, and the due to the amendments filed on 10/04/2020 and subsequently filed as supplemental amendments on 10/06/2020; a new ground(s) of rejection is made due to new matter issues identified in claims 1, 2 and 4 as described in the 112(a) rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733